Plaintiffs brought suit to recover judgment on a promissory note for $1,739.00 executed by Catherine W. Brown and endorsed by her codefendants. Pleadings were duly filed, and at the trial the following verdict was returned:
1. Is the plaintiff the owner and holder of the note in due course? Answer: Yes, owner, but not holder in due course.
2. Was the execution and delivery of the note by maker and endorsers obtained by fraudulent misrepresentations of the agent of the payee as alleged in the answer? Answer: Yes.
3. In what sum, if any, are the defendants indebted to the plaintiff? Answer: ____________. *Page 848 
This case has been tried in substantial compliance with the law which is applicable, and the record presents no satisfactory reason for disturbing the verdict.
No error.